  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THOMAS J. OLSEN, Individually and on        ECF CASE
behalf of all other persons similarly
situated,
                                            No.: ____________________
              Plaintiff,
                                            CLASS ACTION COMPLAINT
       v.
                                            JURY TRIAL DEMANDED
LIZZIE FORTUNATO JEWELS, LLC,

              Defendant.


                                  INTRODUCTION

       1.     Plaintiff Thomas J. Olsen, who is legally blind, brings this civil rights

action against Defendant Lizzie Fortunato Jewels, LLC (“Defendant”) for its failure to

design, construct, maintain, and operate its website, www.lizziefortunato.com (the

“Website”), to be fully accessible to and independently usable by Plaintiff Olsen and

other blind or visually-impaired people. Defendant denies full and equal access to its

Website.

       2.     Plaintiff Olsen, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), New York State

Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

against Defendant.

       3.     Plaintiff Olsen seeks a permanent injunction to cause Defendant to change

its corporate policies, practices, and procedures so that its Website will become and

remain accessible to blind and visually-impaired consumers.




                                          -1-
   Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 2 of 21



                                       THE PARTIES

        4.      Plaintiff Olsen is, at all relevant times, a resident of Brooklyn, New York,

Kings County. As a blind, visually-impaired handicapped person, he is a member of a

protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

NYSHRL and NYCHRL.

        5.      Defendant is at all relevant times a domestic limited liability company that

is organized under New York law, and is authorized to do business in the State of New

York.

                                JURISDICTION AND VENUE

        6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Olsen’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

        7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Olsen’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

Code § 8-101 et seq., claims.

        8.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1), 1391(d)

because Defendant’s corporate headquarters is located in this District at 173 East

Broadway, New York, New York, and it would thereby be considered a resident of this

District if it was a separate state.

        9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.




                                            -2-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 3 of 21



                                 NATURE OF ACTION

       10.     Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”), NVDA and VoiceOver are among the most popular.

       11.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.

       12.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure its websites are accessible.

       13.     For a website to be equally accessible to a blind or visually impaired

person, under these guidelines, it should have following:

               a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows




                                            -3-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 4 of 21



when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating

a website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose

of the webpage, versus being blank. Screen readers read out page headings, allowing

users to quickly skip to a section. Navigation is, however, very difficult without those

headings.

                e.      Equivalent text is provided when using scripts.

                f.      Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult

for a visually impaired or blind individual to complete the forms, as they do not know

what the fields, how to input data, or what options to select (e.g., selecting a date or a

size). A compliant website will, instead, provide labels or instructions when content

requires user input. This includes captcha prompts, requiring the user to verity that he or

she is not a robot.

                g.      Information about the meaning and structure of content is

conveyed by more than the visual presentation of content.

                h.      Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it causes problems in screen readers

which use IDs for labeling controls and table headings.




                                             -4-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 5 of 21



               i.       Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

               j.       The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

               k.       No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.

               l.       Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.       One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.       Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.       The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically

set; and/or notification of changes to these items are available to user agents, including

assistive technology.




                                             -5-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 6 of 21



                                 STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

       14.       Defendant is a New York based retailer of jewelry, bags, accessories and

décor. It has a showroom in New York City, located at 217 Centre Street. Defendant’s

products are also available at third party retailers throughout New York, including

Intermix, Bird, and Kirna Zabete. It sells online, at its showroom, and at these third-party

retailers, items such as necklaces, bracelets, bags, scarves, baskets, artwork, bowls and

similar items.

       15.       Defendant’s Website is heavily integrated with its showroom and third-

party retailers, serving as a gateway to them. Through the Website, Defendant’s

customers are, inter alia, able to: learn information about Defendant’s showroom,

including its location; book an appointment; learn about Defendant’s third party retailers;

and learn about the items available in these stores.

       16.       Defendant’s Website is a commercial marketplace. Through the Website,

one can learn about items available for purchase in stores and online; learn about

construction and materials used; learn about the return policy; purchase items for

delivery; and interact with the company’s social media accounts via links contained on

the Website.

       17.       It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff Olsen and other blind or visually-impaired users access to its Website, thereby

denying the facilities and services that are offered and integrated with its stores. Due to

its failure and refusal to remove access barriers to its Website, Plaintiff Olsen and

visually-impaired persons have been and are still being denied equal access to




                                             -6-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 7 of 21



Defendant’s stores and the numerous facilities, goods, services, and benefits offered to

the public through its Website.

       18.     Plaintiff Olsen cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient NVDA screen-reader user and uses it to

access the Internet. He has visited the Website on separate occasions using screen-

reading software.

       19.     During his visits to the Website, the last occurring on or about February

25, 2020, Plaintiff Olsen encountered multiple access barriers that denied him the full

enjoyment of the facilities, goods, and services of the Website, as well as to the facilities,

goods, and services of Defendant’s stores. Because of these barriers he was unable to,

substantially equal to sighted individuals:

               a.      Know what is on the Website. This is in part due to the non-text

images lacking alt-text describing them. For example, on the “Collections” page, there

are several untagged images labeled with only the season. There is no description of

what is being depicted in the image. Plaintiff Olsen had difficulty learning about items

available for purchase in stores and online. The sort filter does not work, screen reader

users cannot easily learn about new arrivals and best sellers. Plaintiff Olsen was unable

to read press reviews contained on the website. The images are tagged only with the

issue, which is not informative and clicking on the issue does not load any new content.

Lastly, Plaintiff Olsen could not learn about Defendant’s social media presence because

the links are not properly labeled. They are labeled only “T,” “F,” and “I.”

               b.      Navigating the Website. This Website was extremely difficult to

navigate with a screen reader. Using Google Chrome, which is Defendant’s main web




                                              -7-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 8 of 21



browser, the site does not open at all. In Firefox, Plaintiff Olsen continued to have

difficulty. He could not navigate in Navigation mode, only browse mode. The main

navigation menu did not appear to the screen reader. There is a button labeled “menu”

but clicking on it did nothing. With assistance from a sighted user, Plaintiff Olsen was

able to locate the main navigation links at the very bottom of the page, after the

Copyright, behind a link labeled “submenu”. However, when the submenu is extended,

nothing else on the Website is picked up. He must find the close submenu button to

access other links. There is inconsistent heading navigation throughout the site. On some

pages there are no headings at all. Links are not well labeled. Buttons are also poorly

labeled. Ultimately, Plaintiff Olsen was unable to access a large portion of the Website

using his screen reader

       20.     Plaintiff Olsen was denied full and equal access to the facilities and

services Defendant offers to the public on its Website because he encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

websites:

               a.     Lack of alt-text for images.

               b.     Tables are not properly labeled with row and column headers.

               c.     Button elements are empty and have no programmatically

determined name.

               d.     Forms have fields without label elements or title attributes.

               e.     Webpages have duplicate IDs which cause problems in screen

readers.




                                           -8-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 9 of 21



               f.        Form field labels are not unique on a page, or enclosed in a fieldset

with a legend that makes the label unique.

               g.        Headings are not nested correctly.

               h.        Several links on a page share the same link text but go to a

different destination.

               i.        Webpages have markup errors.

Defendant Must Remove Barriers to Its Website

       21.     Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Olsen, who need screen-readers, cannot fully and equally use

or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

The Website’s access barriers that Plaintiff Olsen encountered have caused a denial of his

full and equal access in the past, and now deter him on a regular basis from accessing the

Website. These access barriers have likewise deterred him from visiting Defendant’s

stores and enjoying them equal to sighted individuals.

       22.     If the Website was equally accessible to all, Plaintiff Olsen could

independently navigate it, view goods and service items, learn about the items for sale,

such as best sellers and new arrivals, learn about recent collections and read press

reviews, as sighted individuals can.

       23.     Through his attempts to use the Website, Plaintiff Olsen has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       24.     Because simple compliance with the WCAG 2.0 Levels A and AA

Guidelines would provide Plaintiff Olsen and other visually-impaired consumers with




                                              -9-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 10 of 21



equal access to the Website, Plaintiff Olsen alleges that Defendant has engaged in acts of

intentional discrimination, including, but not limited to, the following policies or

practices:

                  a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Olsen;

                  b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Olsen; and,

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Olsen, as a member of a protected class.

       25.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       26.        Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Olsen seeks under 42 U.S.C. § 12188(a)(2).

       27.        Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Olsen seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Olsen to assist Defendant to comply with WCAG 2.0 Levels A and AA

guidelines for its Website:

                  a.     Remediating the Website to be WCAG 2.0 A and AA compliant;




                                              -10-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 11 of 21



                b.     Training Defendant’s employees and agents who develop the

Website on accessibility compliance under the WCAG 2.0 A and AA guidelines;

                c.     Regularly checking the accessibility of the Website under the

WCAG 2.0 A and AA guidelines;

                d.     Regularly testing user accessibility by blind or vision-impaired

persons to ensure that Defendant’s Website complies under the WCAG 2.0 A and AA

guidelines; and,

                e.     Developing an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.

          28.   Although Defendant may currently have centralized policies on

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by,

blind and other visually impaired consumers.

          29.   Without injunctive relief, Plaintiff Olsen and other visually impaired

consumers will continue to be unable to independently use the Website, violating its

rights.

          30.   Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

          31.   Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.




                                           -11-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 12 of 21



                          CLASS ACTION ALLEGATIONS

       32.    Plaintiff Olsen seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

to access Defendant’s Website and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s stores during the relevant

statutory period (“Class Members”).

       33.    Plaintiff Olsen seeks to certify a State of New York subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s stores during the relevant

statutory period (“New York Subclass Members”).

       34.    Plaintiff Olsen seeks to certify a New York City subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the New York City who have

attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s stores during the relevant

statutory period (“New York City Subclass Members”).

       35.    Common questions of law and fact exist amongst the Class Members,

New York Subclass Members and New York City Subclass Members:

              a.      Whether     Defendant’s     stores   are    places    of     “public

accommodation”;

              b.      Whether Defendant’s Website is a “public accommodation” or a

service or good “of a place of public accommodation” under Title III of the ADA;




                                          -12-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 13 of 21



               c.      Whether Defendant’s Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL or NYCHRL;

               d.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating Title III of the ADA; and

               e.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating the NYSHRL or NYCHRL.

       36.     Plaintiff Olsen’s claims are typical of the Class Members, New York

Subclass Members and New York City Subclass Members: they are all severely visually

impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

can be independently accessible to the visually impaired individuals.

       37.     Plaintiff Olsen will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel

competent and experienced in complex class action litigation, and because he has no

interests antagonistic to the Class or Subclasses. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

on grounds generally applicable to the Class and Subclasses, making appropriate both

declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

       38.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members




                                            -13-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 14 of 21



predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.

       39.     Judicial economy will be served by maintaining this lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       40.      Plaintiff Olsen, individually and on behalf of the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       41.     Title III of the ADA prohibits “discriminat[ion] on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       42.     Defendant’s stores are public accommodations under Title III of the ADA,

42 U.S.C. § 12181(7). Its Website is a service, privilege, or advantage of Defendant’s

stores. The Website is a service that is integrated with these locations.

       43.     Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       44.     Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods,




                                             -14-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 15 of 21



services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       45.      Under Title III of the ADA, unlawful discrimination also includes, among

other things:

       [A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to
       individuals with disabilities, unless the entity can demonstrate that making
       such modifications would fundamentally alter the nature of such goods,
       services, facilities, privileges, advantages or accommodations; and a
       failure to take such steps as may be necessary to ensure that no individual
       with a disability is excluded, denied services, segregated or otherwise
       treated differently than other individuals because of the absence of
       auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service,
       facility, privilege, advantage, or accommodation being offered or would
       result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

       46.      These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Olsen, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight under 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been denied full and

equal access to the Website, has not been provided services that are provided to other

patrons who are not disabled, and has been provided services that are inferior to the

services provided to non-disabled persons.

       47.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

forth and incorporated therein, Plaintiff Olsen requests the relief as set forth below.




                                             -15-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 16 of 21



                               SECOND CAUSE OF ACTION
                              VIOLATIONS OF THE NYSHRL

        48.     Plaintiff Olsen, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        49.     Defendant’s State of New York store constitutes a sales establishment and

public accommodation under N.Y. Exec. Law § 292(9). Defendant’s Website is a service,

privilege or advantage of that store. Defendant’s Website is a service that is by and

integrated with that store.

        50.     Defendant is subject to NYSHRL because it owns and operates its store

and the Website. Defendant is a “person” under N.Y. Exec. Law § 292(1).

        51.     Defendant is violating the NYSHRL in refusing to update or remove

access barriers to its Website, causing its Website and the services integrated with its

stores to be completely inaccessible to the blind. This inaccessibility denies blind patrons

full and equal access to the facilities, goods and services that Defendant makes available

to the non-disabled public. N.Y. Exec. Law §§ 296(2)(a), 296(2)(c)(i), 296(2)(c)(ii).

        52.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have

been followed by other large business entities and government agencies in making their

websites accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of its

business nor result in an undue burden to them.




                                           -16-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 17 of 21



       53.     Defendant’s actions constitute willful intentional discrimination against

the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

that Defendant has:

               a.      Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       54.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff Olsen and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website and its stores under §

296(2) et seq. and/or its implementing regulations. Unless the Court enjoins Defendant

from continuing to engage in these unlawful practices, Plaintiff and the New York

Subclass Members will continue to suffer irreparable harm.

       55.     As Defendant’s actions violate the NYSHRL, Plaintiff Olsen seeks

injunctive relief to remedy the discrimination.

       56.     Plaintiff Olsen is entitled to compensatory damages, as well as civil

penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

       57.     Plaintiff Olsen is entitled to reasonable attorneys’ fees and costs.

       58.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.




                                            -17-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 18 of 21



                              THIRD CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL

          59.   Plaintiff Olsen, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

          60.   Defendant’s New York City location is a sales establishment and public

accommodation under the NYCHRL, N.Y.C. Admin. Code § 8-102(9), and its Website is

a service that is integrated with its establishment.

          61.   Defendant is subject to NYCHRL because it owns and operates its store in

the New York City and its Website, making it a person under N.Y.C. Admin. Code § 8-

102(1).

          62.   Defendant is violating the NYCHRL in refusing to update or remove

access barriers to Website, causing its Website and the services integrated with its stores

to be completely inaccessible to the blind. This inaccessibility denies blind patrons full

and equal access to the facilities, goods, and services that Defendant makes available to

the non-disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a), 8-107(15)(a).

          63.   Defendant’s actions constitute willful intentional discrimination against

the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:

                a.     Constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

                b.     Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or




                                             -18-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 19 of 21



               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       64.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Olsen and the New York City Subclass Members because of

disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishments

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

York City Subclass will continue to suffer irreparable harm.

       65.     As Defendant’s actions violate the NYCHRL, Plaintiff Olsen seeks

injunctive relief to remedy the discrimination.

       66.     Plaintiff Olsen is also entitled to compensatory damages, as well as civil

penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

       67.     Plaintiff Olsen is also entitled to reasonable attorneys’ fees and costs.

       68.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

set forth below.

                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       69.     Plaintiff Olsen, individually and on behalf the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       70.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Olsen contends, and is informed and believes that Defendant denies, that its

Website contains access barriers denying blind customers the full and equal access to the



                                            -19-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 20 of 21



goods, services and facilities of its Website and by extension its stores, which Defendant

owns, operates and controls, fails to comply with applicable laws including, but not

limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

discrimination against the blind.

       71.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Olsen respectfully requests this Court grant the

following relief:

               a.      A preliminary and permanent injunction to prohibit Defendant

from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

               b.      A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to make its Website into full compliance with the

requirements set forth in Title III of the ADA, and its implementing regulations, so that

the Website is readily accessible to and usable by blind individuals;

               c.      A declaration that Defendant owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York




                                           -20-
  Case 1:20-cv-02673-PGG-KNF Document 1 Filed 03/31/20 Page 21 of 21



               d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;

               e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;

               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.

                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Olsen demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       March 31, 2020

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
                                      Douglas B. Lipsky
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10170
                                      212.392.4772
                                      chris@lipskylowe.com
                                      doug@lipskylowe.com




                                             -21-
